Buci-ianan, J.
delivered the opinion of the court. By the act of 1805, ch. 65, s. 19, it is enacted, “that in all cases where the chancellor is or may be interested, and where bids in chancery may properly lie, the chief judge of the district,, in which the chancery court shall sit, shall hear, determine, order and decree thereon, in the same manner as if such chief judge was the chancellor; and an appeal may lie in sucli cases,, Rom the decree of the judge to the court of appeals,” &c.
The act of 1806, ch. 55, s. 1, directs,, “that in any suit in the chancery court, in which the chancellor for the time *303being may have been counsel, or have given his opinion, •'and on that account may conceive that he cannot conscientiously act thereon, and shall so certify in writing, the same shall be heard and determined by the chief judge of the third judicial district, or by the court thereof, at the election of the complainant, and all interlocutory, and other orders, in such cases, shall be made by the -said chief judge, which determinations and orders shall have the samé effect, as if made by the chancellor, and such decree shall be subject to appeal in like manner.5’
The second section of the same act authorises the chancellor to require the opinion of the chief judge of the third judicial district, on any question of law which may arise in any suit in chancery, and in which, according to the usual practice, such opinion may be thought necessary; and declares it to be the duty of the said judge, to express ill writing such opinion. And the act of 181], ch. 189, gives to respondents, the same benefits and advantages that are given to complainants by the first section of the act of 1806, ch, 55.
From the facts set out in the first bill of exceptions, it appears that the defendant in error was appointed chief judge of the third judicial district, on the 27th day of January in the year 1806, and has ever since held the office, and acted as such; and that after his appointment, and entering upon the duties of his office, and during the recess of the courts, he performed sundry duties, in passing orders and decrees, and giving opinions, under and in virtue of the provisions of the several acts of 1805, ch. 65, s. 19, 1806, ch. 55, s. 1, 2, and 181*1, ch. 189, to recover a compensation for which this suit was brought.
It is contended, on the part of the state—1. That no action can be maintained against the state, in cases of this description, under the authority of the act of 1786, ch. 53, by which the state is rendered liable to bo sued'at the instance of individuals; and 2. That the services rendered by the defendant in error, furnish no consideration from which an assumpsit on the part of the state can be implied.
We have given to this case the attention that it merits, and think there is nothing in the first objection. The act of 1786 has so long, and so often been practiced upon, that it is not now thought to be open tó construction. But on full consideration we are of opinion, that the second *304objection is fatal, and that there is error in the opinion oí the court below on each of the bills of exceptions.
Wé hold it to be perfectly clear, that the legislature may rightfully and constitutionally, impose upon the judges any new and additional judicial duties, which the varying circumstances of the state may require; dr which, suggested by experience, may in their'judgment be deem-fed necessary to the diie administration of justice. Such a right is inseparable from the genius of mir institutions, and from the very nature of things it niust be so; if it were otherwise; courts of justice would answer but half the purposes of their institution; and ad judges are supposed to accept their appointments, with a knowledge; and tacit consent, that their labours may from time to tinie be increased or diminished; according to public exigency—seldom diminished to be sure, though sometimes increased with ño very sparing hand;
New judicial duties may often be Unnecessarily imposed, and services, not of a judicial riature, niay sometime^ be required. In the latter cáse, a judge is under rio legal obligation to perform them.'. But in the casé before us, the duties imposed upon the defendant in error, by the acts of 1805, eft. 65, s. 19, 1806, eft. 55, s. 1, 2, and Í81Í, eft. 189, were of neither of those descriptions, but were strictly of a judicial character, and required to be performed by him in his judicial capacity, with an appeal from his decree; and were necessary to be imposed on some judge or tribunal, other than the court of chancery, owing to the peculiar situation of the cases intended to be provided fori.
They are stated in the exceptions to have been perforin-, ed by the defendant in error as chief judge of the third judicial district, and are so' charged in the account filed by him, and sent with a short note to the attorney general, as directed by the act of 1?86, eft. 53, nor could they have been performed in any other character.
, Considered, then, as judicial services, rendered by a judge, (who is a salary officer,) in his judicial capacity, we think, that he has no legal claim to a compensation for them, (recoverable in a court of justice,) beyond the salary that is fixed by law, and which it is admitted has been regularly paid.
*305; By the thirtieth article of the declaratíbri of rights, it is provided, “that salaries liberal, but not profuse, ought to be secured to the chancellor, and the judges, during the continuance of their commissions, in such manner, and at such time, as the legislature shall hereafter direct'; upon consideration of the circumstances of this state.”—Hence the compensation claimed, is obviously that, which as a salary, does not fall within the province of a jury, or any Other tribunal but the legislature to ascertain, the subject of salaries, being exclúsively, and for wise purposes, enírustéd tó the legislature alone; and as 'a compensation ¿ver and above his salary, for services rendered in his official capacity, is not recoverable in án action of assumpsit by a salary officer, as settled in the case of Chandler vs. The State, (ante 284.)
By the act of 1805, eh. 86, s. 2, the Salaries of the chief judges of the several districts are fixfed at §2200 per annum, to be paid quarterly—and by the third section it is enacted, “that the said judges shall receive no other or further compensation than what is allowed in this act.” How then, can the serviced rendered by the defendant in error, furnish any foundation, in the absence of any other act of legislation on the subject, from which án assumpsit on the part of the state can be implied, when that law expressly interdicts any other compensation than the salary allowed? The law is consistent, and will riot raise an implied assumpsit against its own inhibition, which operates as an exclusion of an implied contract*
It is not deemed material under which of the acts the serviceá of the defendant in error were rendered. The act of 1805; eh. 65, which imposes certain duties oh thé chief judge of the district, in which the chancery court might sit, was passed before he received his appointment, and when he accepted his commission, he took it cum one,re-, fur any services, therefore, done under that act, he would, on no principle, be entitled to recover a compensation in a court of law; and. his claim for services rendered under the acts of 1806, eh. 55, and 1811, ch. 189, is subject to the objections before stated.
"■ In this view of the case, we think, that the defendant in error is without redress in a court of law, and can only *306obtain remuneration at the hands of the legislature, and are therefore constrained to reverse the judgment.
JUDGMENT REVERSED.